                Case 19-22567-AJC         Doc 20     Filed 10/01/19     Page 1 of 14



                           UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA
                                     Miami Division
                                   www.flsb.uscourts.gov

 In re:                                                       Case No. 19-22567-AJC
                                                              Chapter 11
 PAUL WIGODA,

       Debtor.
 ______________________________________/

          PW CAPITAL COLLECTIONS, LLC’S MOTION FOR COMFORT ORDER

          Pursuant to 11 U.S.C. §§ 105 and 362, PW Capital Collections, LLC (“PW Capital”) moves

for the entry of a comfort order with respect to its continued prosecution of a state court action to

enforce a final judgment against Paul Wigoda M.D., P.A., a Florida corporation (“Wigoda PA”).

The individual Debtor, Paul Wigoda, is a co-defendant in the state court action and the pendency

of this case stays the action as to the Debtor. The grounds for this motion are as follows.

                                         Statement of Facts

          1.     PW Capital holds a final judgment against Wigoda PA and the Debtor, entered on

March 5, 2019, in the amount of $4,732,216.76, in the Eleventh Judicial Circuit Court in and for

Miami-Dade County, Florida, Case No. 18-39577 CA 30. A copy of the final judgment is attached

as Exhibit 1. A copy of the assignment to PW Capital is attached as Exhibit 2.

          2.     On September 20, 2019, the Debtor filed this chapter 11 bankruptcy case.

          3.     On September 25, 2019, the state court entered an order placing the case on inactive

status due to the bankruptcy stay. A copy of the order is attached as Exhibit 3.

                                          Legal Argument

          “Comfort orders serve a valuable purpose. The orders are entered primarily for a third

party’s benefit, often to help a sister state court attempting to determine whether it can proceed
              Case 19-22567-AJC          Doc 20       Filed 10/01/19    Page 2 of 14



with a pending action, such as a foreclosure. The orders merely identify and reiterate what has

already occurred by operation of law. Comfort orders also protect creditors from potential

ramifications of acting in violation of the automatic stay by obtaining a cloak of cover from the

court.” In re Hill, 364 B.R. 826, 828 (Bankr. M.D. Fla. 2007) (internal quotations and citation

omitted). “Courts traditionally have exercised broad discretion in determining whether to enter

comfort orders. The power to issue comfort orders is encompassed within Section 105 of the

Bankruptcy Code, which supplies bankruptcy courts with the authority to ‘issue any order, process,

or judgment that is necessary or appropriate to carry out the provisions of’ the Bankruptcy Code.”

Id. (quoting 11 U.S.C. § 105; other citation omitted).

       The Debtor’s petition operates as an automatic stay of state court actions against the Debtor

only. See 11 U.S.C. § 362(a); see Chicago Title Ins. Co. v. Lerner, 435 B.R. 732, 735 (S.D. Fla.

2010) (“Although the scope of the automatic stay is broad, the clear language of section 362(a)

stays actions only against a debtor”); Puig v. PADC Mktg., LLC, 26 So. 3d 45, 47 (Fla. 3d DCA

2009) (“The language of section 362 refers only to actions against the debtor and does not relate

to any other interparty claims. Both federal and state courts in Florida have followed the general

rule that the United States Bankruptcy Code generally stays proceedings against the debtor

alone.”). “The law makes clear … that the automatic stay provisions of section 362(a) generally

are not available to third-party non-debtors.” In re Sunbeam Sec. Litig., 261 B.R. 534, 536 (S.D.

Fla. 2001) (citations omitted).

       Courts have “on occasion” applied the automatic stay to non-debtors based on “unusual

circumstances.” Id. Those circumstances may include (a) where there is such identity between the

debtor and the third-party defendant that the debtor may be said to be the real party defendant and

that a judgment will in effect be against the debtor, (b) where the action seeks possession or control




                                                  2
               Case 19-22567-AJC         Doc 20       Filed 10/01/19   Page 3 of 14



over property of the debtor, or (c) where stay protection is deemed essential to the debtor’s efforts

of reorganization. See id. at 536-37 (quotations and citations omitted). No unusual circumstances

are present in this case. Wigoda PA is a separate entity with its own assets, PW Capital’s state

court action does not seek possession or control over any property of the Debtor, and a stay as to

Wigoda PA would not serve to benefit the Debtor in any way.

       PW Capital seeks to continue the prosecution of the state court action only against Wigoda

PA. The state court action, as to Wigoda PA, is not automatically stayed by the filing of this

bankruptcy case and neither the Debtor nor Wigoda PA has sought to stay it. PW Capital is

accordingly requesting a comfort order from this Court to confirm that its prosecution of the state

court action to enforce its judgment against Wigoda PA is not and will not be deemed a stay

violation. The Debtor is not opposed to the relief sought in this motion.

       WHEREFORE, PW Capital respectfully requests that the Court enter a comfort order

providing that PW Capital’s state court action, as to Wigoda PA, is not stayed, including all related

post-judgment discovery, garnishments, and proceedings supplementary that do not involve the

Debtor or the Debtor’s property, and that PW Capital’s prosecution of the action to enforce its

judgment against Wigoda PA is not and will not be deemed a stay violation, and such further relief

as is just and appropriate.



                                  [remainder of page left blank]




                                                  3
              Case 19-22567-AJC         Doc 20       Filed 10/01/19     Page 4 of 14



I hereby certify that I am admitted to the Bar of the United States District Court for the Southern
District of Florida and that I am in compliance with the additional qualifications to practice in
this Court set forth in Local Rule 2090-1(A).

                                              Respectfully submitted,

                                              WEISSMAN & DERVISHI, P.A.

                                              By:      /s/ Peter A. Tappert
                                                     Brian S. Dervishi
                                                     Peter A. Tappert
                                              Fla. Bar Nos. 350303 and 27100
                                              SunTrust International Center
                                              One Southeast Third Avenue, Suite 1700
                                              Miami, Florida 33131
                                              305-347-4070 (Telephone)
                                              305-347-4077 (Facsimile)
                                              bdervishi@wdpalaw.com
                                              ptappert@wdpalaw.com

                                              Attorneys for PW Capital Collections, LLC

                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on October 1, 2019, a true and correct copy of the foregoing

was served by CM/ECF on the parties named below and all others entitled to receive notice.

                                                 /s/    Peter A. Tappert
                                                       Peter A. Tappert

Bradley S. Shraiberg, Esq.
Shraiberg Landau & Page, P.A.
2385 NW Executive Center Dr., Suite 300
Boca Raton, FL 33431

U.S. Trustee
Office of the U.S. Trustee
51 S.W. 1st Ave., Suite 1204
Miami, FL 33130




                                                 4
Case 19-22567-AJC   Doc 20   Filed 10/01/19   Page 5 of 14




   Exhibit 1
Case 19-22567-AJC   Doc 20   Filed 10/01/19   Page 6 of 14
Case 19-22567-AJC   Doc 20   Filed 10/01/19   Page 7 of 14
Case 19-22567-AJC   Doc 20   Filed 10/01/19   Page 8 of 14
Case 19-22567-AJC   Doc 20   Filed 10/01/19   Page 9 of 14
Case 19-22567-AJC   Doc 20   Filed 10/01/19   Page 10 of 14




    Exhibit 2
Case 19-22567-AJC   Doc 20   Filed 10/01/19   Page 11 of 14
Case 19-22567-AJC   Doc 20   Filed 10/01/19   Page 12 of 14
Case 19-22567-AJC   Doc 20   Filed 10/01/19   Page 13 of 14




    Exhibit 3
Case 19-22567-AJC   Doc 20   Filed 10/01/19   Page 14 of 14
